SAYRE, J.
(1) Appellant expelled appellee from the public school taught by him because she and her parents were unwilling or unable to pay a fee of $1 a month, and for no other reason. This fee was demanded, in large part at least, for the purpose of supplementing appellant’s salary, and its exaction of a pupil unwilling or unable to pay was unlawful. — Roberson v. Oliver, 189 Ala. 82, 66 South. 645. Appellant’s expulsion was therefore unlawful, and for its probable consequences appellant was answerable in damages.
(2) Appellant acted under the direction of the school board; but he must be charged in law with a knowledge of the unlawful character of his act. As a joint tort-feasor with the school board, he is liable, notwithstanding their direction in .the premises. There can be no innocent agency in the commission of an act upon its face unlawful and tortious.
(3) In matters of discipline, teachers and masters of schools exercise a discretion for which, in the absence of abuse, they canont be held to answer. — Boyd v. State, 88 Ala. 169, 7 South. 268, 16 Am. St. Rep. 31. But that the principle is of no avail to appellant, for the reason that he was not exercising his right of discipline, but rather, in a case where there was no appearance of an occasion or excuse for discipline, for the sole purpose of enforcing an unlawful demand, he deprived appellee of a valuable right or privilege which by law and without price is extended to all the children of the state.
There was no error.
Affirmed.
Anderson, C. J., and McClellan and Gardner, JJ., concur.